violation of the Fourth Amendment; (5) his right to be free from double
                      jeopardy was violated because prior convictions were used to enhance his
                      sentence; (6) his Fourth and Fifth Amendment rights were violated when
                      he was required to provide a blood sample; (7) his speedy trial rights were
                      violated; (8) he was denied the right to an impartial jury because the jury
                      was only allowed to decide issues of fact and not allowed to decide issues of
                      law; (9) the court was biased and gave preferential treatment to the
                      prosecution; (10) the charging information was not sufficient; (11) the
                      State failed to inform him of a second criminal complaint causing him to
                      be subject to a warrant and arrest; (12) the State failed to present an
                      expert witness at the preliminary hearing and instead relied upon an
                      affidavit; (13) his right under the Seventh Amendment of the United
                      States Constitution to the protection of Anglo-Saxon common law, as
                      opposed to British case law, was infringed when he was convicted of
                      driving under the influence because no one else was harmed by his
                      actions; (14) his bail was set in an excessive amount; (15) his fine of $2000
                      was excessive under the Eighth Amendment; (16) he was subject to cruel
                      and unusual punishment because he was sentenced to prison for a crime
                      when no one was injured and because the court ordered an ignition-
                      interlock device on his personal automobile; (17) the arresting officer made
                      a false statement in the booking documents that he had caused a death or
                      substantial bodily harm; (18) the arresting officer perjured himself about
                      when he conducted the license plate query; (19) the State wrongly filed a
                      second criminal complaint after it had dismissed the first criminal
                      complaint; (20) evidence was improperly used because it had been
                      gathered for the false charge of driving under the influence causing death
                      or substantial bodily injury; (21) the State used his silence as evidence of

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 194Th    4NE54.
                   guilt; (22) he was not provided adequate time to or conditions in which to
                   prepare for the sentencing hearing as he was only given the presentence
                   investigation report one hour before sentencing and then only when he
                   was in restraints and without a table or writing instruments; (23) he was
                   denied the right to confront the author of the presentence investigation
                   report; (24) the presentence investigation report contained a number of
                   inaccuracies; (25) the judgment of conviction was not filed within the time
                   allowed by NRAP 4(b)(5); (26) the judgment of conviction contains errors;
                   (27) he was denied credit for time spent on house arrest; and (28) the
                   judgment of conviction was not served on appellant. These claims were
                   waived as they could have been raised on direct appeal, and appellant
                   failed to demonstrate good cause for his failure to do so and actual
                   prejudice. See NRS 34.810(1)(b), (3). Therefore the district court did not
                   err in denying these claims.
                               Next, appellant claimed: (1) his proposed jury instructions
                   were erroneously rejected; (2) he was denied discovery material in
                   violation of Brady v. Maryland, 373 U.S. 83 (1963); and (3) he was not
                   permitted to read a prepared statement at sentencing. These claims were
                   considered and rejected on direct appeal.   See Warren v. State, Docket No.
                   60126 (Order of Affirmance, July 23, 2013). The doctrine of the law of the
                   case prevents further litigation of these issues. See Hall v. State, 91 Nev.
                   314, 535 P.2d 797 (1975). Therefore, the district court did not err in
                   denying these claims.
                               Next, appellant claimed that this court erred in not allowing
                   him to represent himself on direct appeal. This claim was improperly
                   raised in a post-conviction petition for a writ of habeas corpus as it does
                   not challenge the validity of the judgment of conviction or sentence.   See

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    (e.
                 NRS 34.724(1). Further, this claim improperly calls for a lower court to
                 review a decision of this court. Therefore, we conclude that the district
                 court did not err in denying this claim.
                             Finally, appellant claimed: (1) he was forced to contract with
                 a towing company and an ignition-interlock-device company in violation of
                 his constitutional rights; (2) his reputation was harmed by the false charge
                 and its inclusion in SCOPE and police reports; and (3) he was denied
                 adequate access to the law library, legal aid, and the clerk of the court
                 after trial. These claims do not challenge the validity of the judgment of
                 conviction or sentence, and therefore, they are not properly brought in a
                 post-conviction petition for a writ of habeas corpus.   See NRS 34.724(1).
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                     Saitta


                 cc: Hon. Valorie J. Vega, District Judge
                      David Thomas Warren
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e